 

Case 19-16817 Doc12 Filed 06/03/19 Page 1 of 43

    

Fill in this information to identify your case:

 
     

   

   

 

Debtor 1 NEBRA OVERRETTA SINGLETON

First Name Middle Name Last Name

 

         
     
 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

    

United States Bankruptcy Court for the: District of Maryland
Case number 19 - 16817

(if known)

 
  
  

  

LJ Check if this is an
amended filing

 

    

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ea Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B........ccccccssssssssssssesssssssessssssssssvessestssesesseseseeseesesseeeseasiinsuiiuessseese $___ 140,000.00
1b. Copy line 62, Total personal property, from Schedule AB... scesccecseesesssessssseesesseeseessesscenssessessssssesuesutssesatanvesseaeeseeeees $ ___ 36,576.98
1c. Copy line 63, Total of all property on Schedule A/B ooo... ccccccsessssessesessesseseenssesnenessssesesscsuavavsviseatsseusuvensusavinersneanenseces ; 176,576.08
Eo Summarize Your Liabilities
Your liabilities

Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ __273,183.17

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

 

 

 

 

 

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......c.cccccccccccsccscscececseccesseceseee $ —__9.00
3b. Copy the total claims from Part 2 (nonpriority unsecured ciaims) from line 6j of Schedule E/F ........cccccccccscssessececcecssseeees + 5 35,719.91
Your total liabilities g___308,903.08
Summarize Your Income and Expenses
| 4. Schedule |: Your income (Official Form 1061) 1212.44
Copy your combined monthly income from line 12 Of SCHECQUE foo......c..ccccccccccecessescssscsseusscsesscuercatescacesrsstssssavavensaeevareseaes §___ne ne
_ 5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c Of SCHEQUIE Joo... iceccceccccccesesecscesesceccessessessessssusscsacseresvacssssuaessesensetstavsetseseeee $ 3,356.06

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 2 of 43

pebtor1  NEBRA OVERRETTA SINGLETON Case number irinown 19 = 16817

First Name Middle Name Last Name

 

 

Answer These Questions for Administrative and Statistical Records

 

_ 6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

U) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

wa Yes

 

_ 7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

LJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 1,212.44

 

 

 

 

: 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $. 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) sO.
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) s_ C0.
9d. Student loans. (Copy line 6f.) $_____—-13,239.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) a
9f. Debts to pension or profit-sharing plans, and other simitar debts. (Copy line 6h.) + 0.00
9g. Total. Add lines 9a through 9f. $ 13,239.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 3 of 43

Fill in this information to identify your case and this filing:

 

Debtor 4 NEBRA OVERRETTA SINGLETON

 

 

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of MARYLAND
Case number 19 - 16817

 

C) Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

C) No. Go to Part 2.
wi Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

Q) Single-family home the amount of any secured claims on Schedule D:

304A DR ANDREWS WAY Creditors Who Have Claims Secured by Property.

Street address, if available, or other description

1.1. (J Duplex or multi-unit building

 

 

 

 

 

 

 

CJ Condominium or cooperative Current value of the Current value of the
CL] Manufactured or mobile home entire property? portion you own?
QU) Lang $ 140,000.00 g 140,000.00
CJ investment property

~~ HEAD Me oe Q) Timeshare Describe the nature of your ownership

' e ode interest (such as fee simple, tenancy by

Gd other condo townhouse the entireties, or a life estate), if known.
Who has an interest in the property? Check one. FEE SIMPLE

CHARLES COUNTY bd Debtor 1 only

County CI Debtor 2 only

(2 Debtor 1 and Debtor 2 only CL) Check if this is community property

instructions
CJ At teast one of the debtors and another (see )

Other information you wish to add about this item, such as local
property identification number: :

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
a Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

1.2. —___ — (J Duptex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description . ;
LJ Condominium or cooperative Current value of the Current value of the
C) Manufactured or mobile home entire property? portion you own?
QO) Land $ $
CJ investment property . ;
O) Timesh Describe the nature of your ownership
City State ZIP Code Q imesnare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
Q Debtor 1 only

 

 

County C) Debtor 2 only
U Debtor 1 and Debtor 2 only C2 Check if this is community property
LJ At ieast one of the debtors and another (see instructions)

 

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 4 of 43

Debtor 1

NEBRA OVERRETTA SINGLETON

 

First Name Middle Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ..............00.00cccccccccccesscscccccceeccessesstesssssseceeececereeesenutnenners >

Ey Describe Your Vehicles

What is the property? Check all that apply.
) Single-family home

) Duplex or multi-unit building

C) Condominium or cooperative

L) Manufactured or mobile home

CL) Land

C) investment property

C] Timeshare

C) Other

 

Who has an interest in the property? Check one.
C) Debtor 1 only ,

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Case number (if known) 19 - 16817

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

() check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ ___ 140,000.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

CJ No
P| Yes
3.1. Make: INFINITY
Model: QX56
Year: 2010
215000

Approximate mileage:

Other information:

 

transmission issue

 

If you own or have more than one, describe here:

3.2, Make: ACURA
Model: TLX
Year: 2016

20000

Approximate mileage:
Other information:
REPOSSED IN 2018; COSIGNER

 

Official Form 106A/B

Who has an interest in the property? Check one.
Yd Debtor 1 only

C) Debtor 2 only

(} Debtor 1 and Debtor 2 only

(J) At least one of the debtors and another

Cl) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
Yd Debtor 1 only

C} Debtor 2 only

() Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

L} Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 5,500.00 ¢ 5,500.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 13,721.73 13,721.73

 

page 2

 

 
 

Approximate mileage:

Other information:

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

a No
CJ Yes

41. Make:
Model:
Year:

Other information:

 

‘

 

 

42, Make:
Model:

Year:

If you own or have more than one, list here:

 

Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number Were ooo... cccccccscscsscssesesssscssvessesuessesunsressvaresscsrestasensaserssesateasseseesseees >

Official Form 106A/B

Who has an interest in the property? Check one.

Debtor 1
First Name Middle Name
3.3, Make:
Model: C) Debtor 1 only
Y (C) Debtor 2 only
ear:

C} Debtor 1 and Debtor 2 only
[J At least one of the debtors and another

L] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CL] Debtor 4 only

J) Debtor 2 only

L) Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

L] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C1 Debtor 1 only

L) Debtor 2 only

UL) Debtor 1 and Debtor 2 only

CJ At teast one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CY Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

UL) check if this is community property (see
instructions)

Schedule A/B: Property

Case 19-16817 Doc12 Filed 06/03/19 Page 5 of 43

NEBRA OVERRETTA SINGLETON Case number (tinonn_19 - 16817

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

19,221.73

 

page 3

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 6 of 43
pebtor1 NEBRA OVERRETTA SINGLETON Case number yrinown 19 - 16817

First Name Middle Name Last Name

 

 

Describe Your Personal and Household Items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

Do you own or have any legal or equitable interest in any of the following items? todienyouswat
Do not deduct secured claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
UC) No vos
\ Yes. Describe...... piece leather living room furniture($1000), (1) king size bed ($600), (1) triple = § 2,600.00
_dressers.and.media-center($600);.(1).desk.($150),(1) night stand(150);
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
LI No
Wi Yes. Describe.......... (1) sound system ($150) $ 150.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
LJ No .
Wd Yes. Describe......... (2) Robert Miller paintings; (1) framed "Sugar Shack" print ($1000) $ 1,000.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
J No ‘
CJ Yes. Describe.......... 5
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
i No
C) Yes. Describe.......... $
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CJ No .
Wi Yes. Describe.......... _ Professional and everyday clothes; shoes = 5.000.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
LJ No .
. 600.00
Wd Yes, Describe... 1) 3 stran of peals ($350); (1) single stran pearls ($250) SS
13.Non-farm animals
Examples: Dogs, cats, birds, horses
i No ~ oscmnesn . .
C Yes. Describe........... $
14 Any other personal and household items you did not already list, including any health aids you did not list
Wd Yes. Give specific : § 2 000.00
information. ............. desk($150); printer ($350); books ($250); computer ($350); appliances ($950) 9°

 

 

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that mumber Were oo. ccccccccsssssssesessssssssessessesessessuerseseasivessneesteseravsueasesssrusssseesavasersaeessessisunsesssesnustiessavecesses >

$ 11,350.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 7 of 43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bebtor1 4 NEBRA OVERRETTA SINGLETON Case number (rtroun 19 ~ 16817
First Name Middie Name Last Name
Sa Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
W No
) VOS ooo cccccccceccscescssssescsescsecessesasssssssssssnvessescussecssseusavsvacsusesssvsvavaesavavsssanssedsasauvavavavsevavstavsesenscacsasataucavacsuvassenases CASH! coecccccccccccccseeee $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
LJ No
WD Ves once Institution name:
17.1. Checking account: TD Bank $ 12.00
17.2. Checking account: USAA (Checking) $ 0.48
17.3. Savings account: USAA (Savings) $ 9.13
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
J No
CD Yes. Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
CL) No Name of entity: % of ownership:
Z Yes. Give specific | The Joseph Management Consulting Group LLC 100% , $ 0.00
information about 0% es
them. .......00 cee ° %

 

Official Form 106A/B Schedule A/B: Property page 5

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 8 of 43
Debtor’ NEBRA OVERRETTA SINGLETON Case number ¢rinwm, 19 - 16817

First Name Middie Name Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

W No

CJ Yes. Give specific _ Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them...........0..008 $.
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
CL) No
Wi Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan. American Century (Plan ID 845683) $ 12.64
Pension plan: $.
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
V4 No
CD Ves. eee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
W No
CD VeS oss Issuer name and description:
$
$
Official Form 106A/B Schedule A/B: Property page 6

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 9 of 43
pesto! NEBRA OVERRETTA SINGLETON Case number orinomm 19 = 16817

First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
1 No
nn

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

 

 

WY No
C) Yes. Give specific
information about them...._ 8 0.00

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

C) No

J Yes. Give specific ‘www. jmeglic.com; logo
information about them...

 

1,250.00

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

WZ No

C) Yes. Give specific
information about them...

 

 

 
 

0.00

 

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

 

 

 

 

 

 

 

LC} No
UW Yes. Give specific information 2018 taxes filed and processed Federal: $ 1,375.00
about them, including whether ,
you already filed the returns State: $ 65.00
and the tax years. ........ ee :
Local:
29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
WY No
C) Yes. Give specific information..............
_ Alimony: $ 0.00
_ Maintenance: $ 0.00
Support: $ 0.00
_ Divorce settlement: $ 0.00
Property settlement: $. 0.00
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, |
Social Security benefits; unpaid loans you made to someone else
WZ No
(J Yes. Give specific information...............
$

 

Official Form 106A/B Schedule A/B: Property page 7

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 10 of 43
pester! NEBRA OVERRETTA SINGLETON Case number irinown 19 = 16817

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

W No

C] Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

2 No

CJ Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

2 No

CL] Yes. Describe each claim... cee.

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

2 No

LJ Yes. Describe each claim. ou...

 

35. Any financial assets you did not already list

2 No

LJ Yes. Give specific information............ is

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ooo... csssssssssesscsseeessssneessrssnenssessevaceasasauessenstivetesnseneieasuisstasesevsrasiensistavanmessssaeteae > $ 3,155.25

 

 

 

EGE Desert Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
LI No. Go to Part 6.
A Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims

 

or exemptions.
38. Accounts receivable or commissions you already earned
WA No 7
C) Yes. Deseribe........ . . :
No funds/monies generated during 2018; OR 2019 TO DATE $ 0.00

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
L} No

12 Yes, Describe. (4) desk ($150); (1) printer($150); (2) cellphones($800); (1) chair($150) s__1,250.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 11 of 43
pebtor1 NEBRA OVERRETTA SINGLETON Case number irinown, 19 - 16817

First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Wi No

UL) Yes. Describe.......

 

 

 

 

41. Inventory
Wd No
C) Yes. Describe....... $

 

 

 

 

42. Interests in partnerships or joint ventures

W No
C) Yes. Describe.......

 

 

Name of entity: % of ownership:
% $
% $
% $

 

43. Customer lists, mailing lists, or other compilations
Wd No

C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

WZ No
LJ Yes. Describe.....

 

 

 

44. Any business-related property you did not already list
Wd No

CI Yes. Give specific
information .........

 

 

 

 

PF Ff Ff Ff f

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 1,250.00
for Part 5. Write that MUMber Were oo... ccc csssececssssseeesnsssssensesvanscssunssessnmessussesesssesssevessseveessanassssesssutessseessasnasssnsnatesnvesesnaessaee > TT

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Wd No. Go to Part 7.
C) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

bd No
Qi VES octets

 

§ 0.00

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 12 of 43
pebtor1 NEBRA OVERRETTA SINGLETON Case number ¢rirom 19 - 16817

 

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 No
L) Yes. Give specific
information. ............ $ 0.00
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
Wi No
St (-
$ 0.00
50. Farm and fishing supplies, chemicals, and feed
No
7 —_—_—_—_—_—_—_—_—_—_—_—_—_—_—_—""
: $ 0.00
51. Any farm- and commercial fishing-related property you did not already list
Wi No
CL) Yes. Give specific
information. ............ $ 0.00
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that mumber Mere oo... cece cccsescecesescasasescsssse essa sesaseasassssssssasesesensassusssssesesaseisicssessssseasaseaesneneeescarsecseerase >
Describe All Property You Own or Have an interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
OQ) No ; 1,600.00
Yes. Give specific '9 fireplace ($250); Ig coffee pot ($100); queen size bed ($450); coffee
information. ........ tables ($250); 3 floor length mirrors ($450); Ig wooden pedastal ($100) 0.00
0.00
54. Add the dollar value of all of your entries from Part 7. Write that mumber here oo... ccc cece ceeseeeseeneeneees > g___ 1,600.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, Hime 2.0 ccc cccsseessossessssnsessssesssusveccasessusuessesssvsecsnucsssunessssvesssensessueassuasesavessseacessripeensuuessesesaetsestieees > § 140,000.00
56. Part 2: Total vehicles, line 5 $ 19,221.73
57. Part 3: Total personal and household items, line 15 $ 11,350.00
58. Part 4: Total financial assets, line 36 $ 3,155.25
59. Part 5: Total business-related property, line 45 $ 1,250.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +s 1,600.00
62. Total personal property. Add lines 56 through 61. ............0.0.0.. $ 36,576.98 Copy personal property total » + 36,576.98

 

 

 

 

63. Total of all property on Schedule A/B. Add line 55 + fine 62.000... ccc cccccseessescsssessceecsescaeceteecsseucarsecsucssenevereecennanss

 

$ 176,576.98

 

Official Form 106A/B Schedule A/B: Property

page 10

 

 

 

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 13 of 43

Fill in this information to identify your case:
bebtor1  NEBRA OVERRETTA SINGLETON
First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number _19 - 16817 CQ Check if this is an
(known) | amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a jaw that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 1: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wf You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
description: § —————————___ §. Os
; (J 100% of fair market value, up to
Line from
Schedule A/B: any applicable statutory limit
Brief . ;
description: MI r_ $1,000.00 a $ 1,000.00 11-504(b)(5), (f)
: 100% of fair market value, up to
Line fr :
Schedule AB: -&_ any applicable statutory limit
description,  -PAINTIN $ 1,000.00 Ws 1,000.00 11-504(b)(4)
Line from CJ) 100% of fair market value, up to
Schedule A/B: 8 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

W No

C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

W No

LJ Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 3

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 14 of 43

 

 

 

 

Debtor 1 NEBRA OVERRETTA SINGLETON Case number (if known) 19 - 16817
First Name Middle Name Last Name
ES Additional Page
Brief description of the property and line Current value of the = Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
description, CLOTHING $ 5,000.00 Hs 5,000.00 Wildcard .
pon: ; 11-504(b)(5),(f)(I)(I)(1)
Line from 11 LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief ion, JEWELRY _—=—ssg_—«600.00 s_ 600.00 11-504(b)(1)
Line from LJ 100% of fair market value, up to
Schedule A/B: j2 any applicable statutory limit
Brief
description: $ Cig
Line from C] 100% of fair market value, up to
Schedule A/B:. ———— any applicable statutory limit
soseription: Surround Sound Sys 5 150.00 —fs; 150.00 11-504(b)(4)
Line from 7 QO) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
dccaription: Business books $ 250.00 ws 250.00 11-504(b)(4)
Line from C) 100% of fair market value, up to
Schedule A/B: 14 any applicable statutory limit
Soseription: Refrigerator $ 350.00 gs 350.00 11-504(b)(1)
Line from 14 CQ) 100% of fair market value, up to
Schedule A/B: ———_ any applicable statutory limit
desorption:  -COMputer (DELL) $ 300.00 gs 300.00 11-504(b)(4)
Line from 14 CL) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
description, Dishwasher $ 250.00 ws 250.00 11-504(b)(4)
Line from L) 100% of fair market value, up to
Schedule A/B: 14 any applicable statutory limit
Seseription: Mircrowave $ 350.00 fs 350.00 11-504(b)(4)
Line from 14 CQ) 100% of fair market value, up to
Schedule A/B: ~~~ any applicable statutory limit
eseripion, BUS Desk $ 150.00 ws 150.00 11-504(b)(4)
Line from 39 C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief ; -
description: Printer $ 150.00 Ws 150.00 11-504(b)(1)
Line from C) 100% of fair market value, up to
Schedule A/B: 39 any applicable statutory limit
Brief .
description:  -Céliphones $ 800.00 ws 800.00 11-504(b)(5)
Line from C) 100% of fair market value, up to
Schedule A/B: 39 any applicable statutory limit

Official Form 106C

 

 

 

 

 

 

 

 

 

 

 

 

Schedule C: The Property You Claim as Exempt

 

 

 

 

 

 

 

 

 

 

 

 

page 2_ of 3.

 
 

Debtor 1

Case 19-16817 Doc12 Filed 06/03/19 Page 15 of 43

 

 

 

NEBRA OVERRETTA SINGLETON Case number tknown_19 - 16817
First Name Middie Name Last Name
rar 2: Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption

on Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Official Form 106C

CHAIR
39

KING SIZE BR
6

TRIPLE DRESSER
6

BR MEDIA CTR
6

6

NIGHT STAND
6

FIREPLACE
6

QUEEN SIZE BR

6

3 COFFEE TABLES
53

LG ARAB COF POT
53

3 FLOOR MIRRORS

53

LG PEDSTOL

53

portion you own

Check only one box for each exemption

 

L) 100% of fair market value, up to
any applicable statutory limit

 

CJ 100% of fair market value, up to
any applicable statutory limit

 

CL] 100% of fair market value, up to

 

L) 100% of fair market value, up to
any applicable statutory limit

 

CL) 100% of fair market value, up to

 

{) 100% of fair market value, up to

 

LL) 100% of fair market value, up to

 

() 100% of fair market value, up to

 

CJ 100% of fair market value, up to

 

CI 100% of fair market value, up to

 

L) 100% of fair market value, up to

Copy the value from
Schedule A/B
$ 150.00 Ws 150.00
$ 600.00 Ws 600.00
$ 350.00 Ms 350.00

any applicable statutory limit
$ 250.00 YW $ 250.00
$ 150.00 & $ 150.00

any applicable statutory limit
$ 150.00 yf $ 150.00

any applicable statutory limit
$ 250.00 YW $ 250.00

any applicable statutory limit
$ 450.00 Y 5 450.00

any applicable statutory limit
$ 250.00 ws 250.00

any applicable statutory limit
$ 100.00 ws 100.00

any applicable statutory limit
$ 450.00 Ys 450.00

any applicable statutory limit
$ 100.00 Ys 100.00

 

C) 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

11 -1504(b) (4)

 

11 -1504(b) (4)

 

11 -1504(b) (4)

 

11 -1504(b) (4)

 

11 -1504(b) (4)

 

11 -1504(b) (4)

 

11 -1504(b) (4)

 

11 -1504(b) (4)

 

11 -1504(b) (4)

 

11 -1504(b) (4)

 

11 -1504(b) (4)

 

11 -1504(b) (4)

 

page 3_ of 3

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 16 of 43

Fill in this information to identify your case:

NEBRA OVERRETTA

Middle Name

SINGLETON

Last Name

Debtor 1

 

First Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

19 - 16817

Case number
{If known)

 

( Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/15

1. Do any creditors have claims secured by your property?
C] No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

PESREEE List ant secured Ciaims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

List all red clai If a creditor ha th red cl list the credit ly colt 8 | nee ami
2. List all secured claims. If a ‘or has more than one secu aim, lis creditor separately Amountof claim. Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduét the that supports this: portion :
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim ttany
[2.1] aR COOPER (NATIONSTAR) _ Describe the property that secures the claim: s__166,646.82 5 140,000.00 5 26,646.82
Creditors Name : :
PO BOX 619098 ‘ CURRENT LENDER. PRIMARY
Number Street | MORTGAGE. FORECLOSURE
As of the date you file, the claim is: Check all that apply.
OQ Contingent
DALLAS TX 75261 © unliquidated
City State ZIP Code Ww Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
OA Debtor 1 only W an agreement you made (such as mortgage or secured
( Debtor 2 only car loan)
Q) Debtor 4 and Debtor 2 only 1 Statutory lien (such as tax lien, mechanic's lien)
() Atleast one of the debtors and another CQ) Judgment tien from a lawsuit
Q) other (including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred 02/18/201€ Last 4 digits of account number 1 2 4 5
[| 2.2] SPECIALIZED LOAN SVCS LL __ Describe the property that secures the claim: $__ 93,738.31 5 $
Creditors Name : :
8784 LUCENT BLVD ‘CURRENT LENDER; SECOND
Number Street : MORTGAG E. FORECLOSU RE
SUITE 300 As of the date you file, the claim is: Check all that apply.
C) Contingent
HIGHLAND RAN CO 80129 unliquidated
City State ZIP Code vf Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
WA debtor 1 only Wl An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
I) Debtor 1 and Debtor 2 only Cl Statutory lien (such as tax lien, mechanic’s lien)
() Atleast one of the debtors and another QO Judgment lien from a lawsuit
: (C2 other (inciuding a right to offset)
C} Check if this claim relates to a
community debt
Date debt was incurred 02/18/201€ Last 4 digits of account number _f _4 7 _4
| Add the dollar value of your entries in Column A on this page. Write that number here: 220,385.10

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

 

page 1 of 8 _

eee eeememnncentemtarmy eat

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 17 of 43

peor?  NEBRA  OVERRETTA SINGLETON Case number iriom_19 - 16817

First Name Middle Name Last Name

 

 

 

    

Additional Page Column A: Column B Column C

ai . . po Amount of claim Value of collateral Unsecured
After listing any entries on this page, number them beginning with 2.3, followed Denotdeduct the that supports this portion

 

 

 

 

 

 

 

 

by 2.4, and so forth. valueof collateral. claim _- fhany
[2.3 Virginia Employment Commissi _ Describe the property that secures the claim: $ 6,705.60 5 6,705.60 ¢ 0.00
/ Creditors Name
Cashier's Office ‘filing fee
Number Street :
PO Box 27592 —~ "
0 Bo As of the date you file, the claim is: Check all that apply.
Richmond VA 23261 1 Contingent
City State ZIP Code U) unliquidated
Disputed
Who owes the debt? Check one. Nature of lien. Check alt that apply.
Ff Debtor 1 only (3 An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only C1 Statutory lien (such as tax tien, mechanic’s lien)
C) Atleast one of the debtors and another C) Judgment lien from a lawsuit

w Other (including a right to offset) LIEN
C} Check if this claim relates to a

community debt

 

 

 

 

. Date debt was incurred 02/01/201€ Last 4 digits of account number _3. 2 2 9
[2.5] HBC Utilities LLC Describe the property that secures the claim: $ 629.60 629.60 5 0.00

Creditors Name

c/oRudder Mgmt Inc
Number Street _
PO Box 1475 As of the date you file, the claim is: Check all that apply.

) Contingent
Severna Park Md 21146 C) Unliquidated

City State ZIP Code Pv § Disputed
Who owes the debt? Check one.

 

 

primary residence annual utility fee

 

 

 

Nature of lien. Check alt that apply.

 

 

 

 

 

U) Debtor 1 only C) An agreement you made (such as mortgage or secured
C2 Debtor 2 only car loan)
(J Debtor 1 and Debtor 2 only CI Statutory lien (such as tax lien, mechanic's lien)
C Atleast one of the debtors and another C1) Judgment tien from a lawsuit
including a ri lien
) Check if this claim relates to a w Other (including a right to offset)
community debt
Date debt was incurred 07/02/201€ Last 4 digits of account number _O| 0 6 4
2.5) WESTLAKE FINANICIAL SVCS__ Describe the property that secures the claim: $ 17,754.45 5 5,500.00 5 12,254.45
Creditor’s Name eeutecannenes avian mnacennieaanonttnimcvanintancameanainsonceconsa a coy
4751 WILSHIRE BLVD -AUTOMOBILE
Number Street :
STE 1

 

As of the date you file, the claim is: Check all that apply. .
LOS ANGELES CA 90010 QO) Contingent

 

City State ZIP Code (2 unliquidated
rf Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
wt Debtor 1 only rf An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
CJ Debtor 1 and Debtor 2 only (Statutory lien (such as tax lien, mechanic's lien)
(J Atleast one of the debtors and another €] Judgment lien from a lawsuit

() other (including a right to offset)
(3 Check if this claim relates to a

community debt

Date debt was incurred 12/17/0201 Last 4 digits of account number _3 nm) 9 5

Add the dollar value of your entries in Column A on this page. Write that number here: 25,089.65

 

If this is the last page of your form, add the dollar value totals from all pages. |
Write that number here: sense sn . on , eine S

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 27 of i

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 18 of 43

Debtor 1

NEBRA OVERRETTA SINGLETON

Case number (if known), 19 - 16817

 

 

First Name Middle Name

Last Name

 

  
   

 

 

 

  

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

Additional Page oe re ae pee
. . ‘Amount of claim. alue of collateral: Unsecured ©
After listing any entries on this page, number them beginning with 2.3, followed Do not deduct the that supports this. portion
by 2.4, and so forth. value ofcoliateral. claim = fanny
[2.7 HBC UTILITIES Describe the property that secures the claim: $ 2,989.79 2,989.79 5 0.00
Creditor's Name
C/O RUDDER MGMT INC primary residence annual utility fee
Number Street
PO BOX 147
QO 5 As of the date you file, the claim is: Check all that apply.
SEVERNA PARK Md 21 146 Q Contingent
City State ZIP Code Q) Unliquidated
Disputed
Who owes the debt? Check one. Nature of lien. Check alt that apply.
Pf Debtor 1 only O) An agreement you made (such as mortgage or secured
QO Debtor 2 only car loan)
(J Debtor 4 and Debtor 2 only OQ Statutory lien (such as tax lien, mechanic’s lien)
Q Atleast one of the debtors and another Judgment lien from a lawsuit
CO other {including a right to offset)
QO) Check if this claim relates to a
community debt
£
Date debt was incurred 08/15/201€ Last 4 digits of account number _0 0 8 4
[2.8] Metropolis Condo Mgmt Describe the property that secures the claim: $ $ $
Creditors Name
4307 Gallatin Street HOA Fees: TBD Case #D-042-CV-18-00282
Number Street
(Villiages of Potomac of Indian) As of the date you file, the claim is: Check all that apply.
: QO Contingent
Hyattsville Md 20781  Unliquidated
City State ZIP Code ww Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 1 only CQ) An agreement you made (such as mortgage or secured
OQ Debtor 2 only car Joan)
C) Debtor 1 and Debtor 2 only CI Statutory lien (such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another QO Judgment tien from a lawsuit
including a ri open /amt TBD
CO) Check if this claim relates to a Mother (including @ right to offset open ian
community debt
Date debt was incurred 05/11/201€ Last 4 digits of account number ___ Le
2.8] American Honda Finance Corp Describe the property that secures the claim: $ 13,721.73 $ 13,721.73 $ 0.00
Creditors Name
13856 Ballantyne Corporation _/ leased vehicle. repo 2018. guarantor for
Number Street small business
As of the date you file, the claim is: Check all that apply.
Charolette NC 28277 Oi contingent
City State ZIP Code O) unliquidated
W Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
W Debtor 1 only WM an agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
QO) Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
C1 Atleast one of the debtors and another QV Judgment lien from a lawsuit
C) Other (including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred 04/20/201€ Last 4 digits of account number _4 2 4 5&6
Add the dollar value of your entries in Column A on this page. Write that number here: $ 16,711.52
If this is the last page of your form, add the dollar value totals from all pages.
o~naWrite that number here:
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3 of Bo

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 19 of 43

Debtor 1 NEBRA OVERRETTA SINGLETON

First Name Middle Name Last Name

Case number (if known), 19 - 16817

 

 

 

    

CoumnA == ColumnB = Column
Amount of claim Value of collateral Unsecured —
Donotdeductthe that supports this portion

Additional Page
After listing any entries on this page, number them beginning with 2.3, followed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

by 2.4, and so forth. value ofcollateral.. claim any.
CAPITOL ONE AUTO FINANC pesecribe the property that secures the claim: $ 0.00 5 0.00 ¢ 0.00
Creditor’s Name
PO BOX 259407 PAID OFF. CAR LOAN.
Number Street (800) 946 - 0332. OLD BAL: $22,853
As of the date you file, the claim is: Check all that apply.
PLANO TX 75025 Q) Contingent
City State ZIP Code Q Unliquidated
Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
W& Debtor 1 only Wan agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
CJ Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
CJ Atleast one of the debtors and another C Judgment lien from a tawsuit
C) other (including a right to offset)
C) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _U _N K __
|_| ALLY FINANCIAL Describe the property that secures the claim: $ 0.00 $ 0.00 5 0.00
Creditor’s Name
PO BOX 380901 PAID OFF. OLD BAL: $14,947
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
BLOOMINGTON mn 55438 gq Untiquidated
City State ZIP Code mf Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 1 only Ff An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
OQ) Debtor 1 and Debtor 2 only CJ Statutory lien (such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another [3 Judgment lien from a lawsuit
OC) Check if this claim relates to a C1 other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of accountnumber U Nk
HBC UTILITIES Describe the property that secures the claim: $ 575.95 ¢ 575.95 ¢ 0.00
Creditors Name
C/O RUDDER MGMT INC filed 12/15/2008
Number Street
PO BOX 1415
As of the date you file, the claim is: Check all that apply.
SEVERNA PARK md 21 146 ) Contingent
City State ZIP Code QO) Untiquidated
Wf Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
W Debtor 1 only Q) An agreement you made (such as mortgage or secured
QC) Debtor 2 only car loan)
OC) Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic’s lien)
C) Atteast one of the debtors and another CI Judgment lien from a lawsuit .
wt Other (including a right to offset) lien
C) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ma) 0 6 4
Add the dollar value of your entries in Column A on this page. Write that number here: $
If this is the last page of your form, add the dollar value totals from all pages.
_...Write that number here: S.

 

Official Form 106D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page Sof 8

 

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 20 of 43

 

 

 

 

pestor1  NEBRA OVERRETTA SINGLETON Case number «rinow 19 - 16817
First Name Middle Name Last Name
Additional Page Column A . ~~ Column B Column C

oti . . fete ad Amount of claim Value of collateral Unsecured
After listing any entries on this page, number them beginning with 2.3, followed Do notdeduct tie that supports this ‘portion .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by 2.4, and so forth. vale of collateral. claim. Hany
HBC UTILITIES Describe the property that secures the claim: $ 636.90 5 636.90 5 0.00
Creditor's Name . ,
C/O RUDDER MGMT INC
Number Street
PO BOX 1475 ~ :
0 BO As of the date you file, the claim is: Check all that apply.
SEVERNA PARK md 21146  @ contingent
City State ZIP Code Q) unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Ff Debtor 1 only w An agreement you made (such as mortgage or secured
OC) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only (J Statutory lien (such as tax lien, mechanic’s lien)
(J Atleast one of the debtors and another (I Judgment lien from a lawsuit
C) Other (including a right to offset) LIEN
C) Check if this claim relates to a
community debt
Date debt was incurred 92/14/0201 Last 4 digits of account number O 0 6 4
| VILLAGES OF POTOMAC AT Describe the property that secures the claim: $ 4,664.00 4,664.00 5 0.00
Creditor’s Name
INDIAN HEAD Metropolis Condo Mgmt. Past due HOA
Number Street oe ved
4307 GALLATIN STREET As of the date you file, the claim is: Check all that apply.
Q) Contingent
HYATTSVILLE md 20781 QQ) unliquidated
City State ZIP Code ws Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
LI Debtor 1 only CQ) An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only C2 Statutory lien (such as tax lien, mechanic’s lien)
C) Atleast one of the debtors and another QO Judgment lien from a lawsuit
including ari Condo lien
(] Check if this claim relates to a Mother (including a right to offset
community debt
Date debt was incurred 01/06/0201 Last 4 digits of account number 0 4A 0 0
|_| VILLAGES OF POTOMAC AT Describe the property that secures the claim: $ 3,246.25 ¢ 3,246.25 ¢ 0.00
Creditor’s Name : . .
INDIAN HEAD Metropolis Condo Mgmt. Pastdue HOA
Number Street :

 

 

4307 GALLATIN STREET : |
As of the date you file, the claim is: Check al! that apply.
HYATTSVILLE md 20781 C) Contingent

 

City State ZIP Code Q) unliquidated
Wf Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
W Debtor 1 only LJ An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
C1 Atleast one of the debtors and another C) Judgment tien from a lawsuit

Pf Other (including a right to offset) Condo Lien
QC) Check if this claim relates to a

community debt

  

Date debt was incurred 02/24/0201 Last 4 digits of account number _O. 4 _O _0
Add the dollar value of your entries in Column A on this page. Write that number here: 8,547.15
If this is the last page of your form, add the dollar value totals from all pages.
.....Write that number her

  

  

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 6 of Bo

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 21 of 43

 

 

 

 

 

 

 

veotr1  NEBRA OVERRETTA SINGLETON Case number (rinown 19 - 16817
First Name Middle Name Last Name
Additional Page Coleen A Column B Column 'c

wet; : : a Amount of claim Value of collateral. Unsecured
by 24 angsovorth on this page, number them beginning with 2.3, followed Do not deduct the that supports this portion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

value of collateral. claim ifany
VILLAGES OF POTOMAC AT Describe the property that secures the claim: $ 936.90 5 936.90 5 0.00
Creditors Name - sows
INDIAN HEAD Metropolis Condo Mgmt. Past due HOA
Number Street :
4307 GALLATIN STREET a
G As of the date you file, the claim is: Check all that apply.
HYATTSVILLE md 20781 Q Contingent
ity State ZIP Code C) unliquidated
Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
rf Debtor 1 only Wan agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
(2 Debtor 1 and Debtor 2 only CJ Statutory lien (such as tax lien, mechanic’s lien)
CQ) Atleast one of the debtors and another CQ Judgment lien from a lawsuit .
Other (including a right to offset) Condo Lien
C) Check if this claim relates to a
community debt
_ Date debt was incurred 12/29/0201 Last 4 digits of account number 0 4 _0O 0
|_| HBC UTILITIES Describe the property that secures the claim: $ 936.90 936.90 ¢ 0.00
Creditors Name
C/O RUDDER MGMT LLC yearly utilities fee |
Number Street L. .
PO BOX 1475 As of the date you file, the claim is: Check all that apply.
Q Contingent
SEVERNA PARK md 21146 CI Unliquidatea
City State ZIP Code mf Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
O) Debtor 1 only C2 An agreement you made (such as mortgage or secured
UO) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only QO} Statutory lien (such as tax lien, mechanic’s lien)
CJ Atleast one of the debtors and another O Judgment lien from a lawsuit
including a ri Condo lien
O) Check if this claim relates to a Mother (including a right to ofset
community debt
Date debt was incurred 02/07/0201 Last 4 digits of account number 0 0 6 4
|_| Describe the property that secures the claim: $ $ $

Creditor’s Name

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code C] Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C) Debtor 1 only Q) An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
{] Debtor 1 and Debtor 2 only Q) Statutory lien (such as tax lien, mechanic’s lien)
Q) Atleast one of the debtors and another (Judgment lien from a lawsuit
C} other (including a right to offset)
C} Check if this claim relates to a

community debt

Date debt was incurred Last 4 digits of account number ___

  

Add the dollar value of your entries in Column A on this page. Write that number here: 1,873.80

If this is the last page of your form, add the dollar value totals from all pages. |
Write that number here: ce co s_ 273,183.17

 

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 7 of 8.

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 22 of 43

Debtor 1 NEBRA___OVERRETTA SINGLETON Case number (rinown_19 - 16817

First Name Middle Name Last Name

Ea List Others to Be Notified for a Debt That You Already Listed

| Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

| agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
_ you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
_ be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[| ALLTRAN FINANCIAL, LP On which line in Part 1 did you enter the creditor? 2.8
Name Last 4 digits of account number_4 2 4 6
PO BOX 4043
Number Street
CONCORD CA 94524
City State ZIP Code

| LESSANS, PRALEY & MCCORMICK. PA On which line in Part 1 did you enter the creditor? 2.4
Name Last 4 digits of account number _1 2 4 5
7419 Baltimore Annapolis Blvd
Number Street
PO Box 1330
Glen Burnie MD 21060
City State ZIP Code

| | ATTORNEY LAWRENCE | WACHTEL On which line in Part 1 did you enter the creditor? 2.7
Name Last 4 digits of account number _2. 8 2 _5
1401 ROCKVILLE PIKE
Number Street
SUITE 560
ROCKVILLE MD 20852
City State ZIP Code

| | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ 1. 2 A 5
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber_
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber—
Number Street

 

 

City State ZIP Code

 

 

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property pageS of 8 _

 

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 23 of 43

Fill in this information to identify your case:

pebtor1 NEBRA OVERRETTA SINGLETON

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland
19 - 16817 QC) Check if this is an
(If known) amended filing

Case number

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/45

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

ere i: All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
Wl No. Go to Part 2.
L) Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. Ifa claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

‘

Total claim Priority Nonpriority |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

amount =. amount.
2.1
Last4 digits of accountnumber_ CS §, $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
City State ZIP Code O) Contingent
; Q) unliquidated
Who incurred the debt? Check one. a Disputed
() Debtor 1 only
QC) Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only CO) Domestic support obligations
At least one of the debtors and another QO) Taxes and certain other debts you owe the government
C1 Check if this claim is for a community debt QO Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
Q) No C) other. Specify
U) Yes
2.2 Last 4 digits of account number —_— §$ $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
Q Contingent
City State ZIP Code Q) unliquidated
Who incurred the debt? Check one. 1 Dispute
C1 Debtor 4 on!
Q ecb ae Type of PRIORITY unsecured claim:
ebtor 2 only ; oo
0 pebtor 1 and Debtor 2 only OC) Domestic support obligations
O Atleast one of the debtors and another QO) Taxes and certain other debts you owe the government
Q) Claims for death or ersonal inj hile you were
C1 Check if this claim is for a community debt intoxicated ° P miury wile you
Is the claim subject to offset? O) other. Specify
C) No
Q) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 13

a aa en

 
 

Case 19-16817
Debtor1 NEBRA OVERRETTA

First Name Middle Name Last Name

 

Doc 12. Filed 06/03/19 Page 24 of 43
SINGLETON Case number (if known) 19 - 16817

 

Your PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

a

 

Nonpriority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim . Priority N
: amount amount |
Last4 digits of accountnumber_—  t—iséSS $ §
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code C) Untiquidated
Q) Disputed
Who incurred the debt? Check one.
O) Debtor 1 only Type of PRIORITY unsecured claim:
5 bebe 2 5 bor 2 ont CQ) Domestic support obligations
ebtor 1 and Debtor 2 only C) Taxes and certain other debts you owe the government
C) At least one of the debtors and another :
Q) Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
QD other. Specify
Is the claim subject to offset?
CO No
QO) Yes
Last 4 digits of accountnumber tsi $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code QO) unliquidated
Q Disputed
Who incurred the debt? Check one.
CQ) Debter 1 only Type of PRIORITY unsecured claim:
U1 Debtor 2 only OQ) Domestic support obligations
C) Debtor 1 and Debtor 2 only .
QO) Taxes and certain other debts you owe the government
CI Atleast one of the debtors and another : _ :
CI Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
C) other. Specify
Is the claim subject to offset?
Oto
Q) Yes
Last 4 digits of accountnumber tsi $, $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code CQ unliquidated
O Disputed
Who incurred the debt? Check one.
CO) Debtor 1 onty Type of PRIORITY unsecured claim:
5 pen ‘ a btor 2 oni C2 Domestic support obligations
enter 1 and Debtor 2 only C) Taxes and certain other debts you owe the government
CO) Atleast one of the debtors and another QO . ,
Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
C2 other. Specify
Is the claim subject to offset?
O) No
QO) Yes
_— \
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 2 of 13

ae ae a

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 25 of 43
Debtr1 NEBRA =OVERRETTA SINGLETON

First Name Middle Name Last Name

ee All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
CL) No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Case number (if known) 19 - 16817

 

 

 

Yes

claims fill out the Continuation Page of Part 2.

 

 

 

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

 

 

 

 

Nonpriority Creditors Name

 

 

PO BOX 98878

Number Street

LAS VEGAS NV 89193
City State ZIP Code

Who incurred the debt? Check one.

a Debtor 1 only

O) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CQ) Atleast one of the debtors and another

CO Check if this claim is for a community debt

Is the claim subject to offset?
a No
QO Yes

_ Total claim

fs] PNC BANK Last 4 digits of account number _1 5 4 & 422.36

Nonpriority Creditors Name S$ TES .O0

CUSTOMER SERVICE, PO BOX 609 When was the debt incurred?

Number Street

PITTSBURGH PA 15230

City State ZIP Code As of the date you file, the claim is: Check all that apply.

| Contingent

Who incurred the debt? Check one. Q) unliquidated

w Debtor 1 only Disputed

CQ) Debtor 2 only

Q) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

C) Atleast one of the debtors and another (2 student loans

OC) Check if this claim is fora community debt QO Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

Is the claim subject to offset? C1} Debts to pension or profit-sharing plans, and other similar debts

i no W other. specify BUS ACCT./COLLECTIONS

Q) Yes
4.2 | CREDIT ONE BANK, NA Last 4 digits of account number_1 4 3 7 s___—1,502.36_

When was the debt incurred? _04/28/2016

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) untiquidated
Y Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
CD Debts to pension or profit-sharing plans, and other similar debts

W@ other. specify CUST. DEBT/COLLECTIONS

 

as | VERIZON WIRELESS

Nonpriority Creditors Name

P O BOX 50051

 

 

Number Street
DALLAS TX 75265
City State ZIP Code

Who incurred the debt? Check one.

7 | Debtor 1 only

C} debtor 2 only

C) Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

C Check if this claim is for a community debt

Is the claim subject to offset?

No
QC) Yes

 

Last 4 digits of account number _0_0 0 14

$ 360.31
When was the debt incurred? _08/30/2017 TO

As of the date you file, the claim is: Check all that apply.

CQ) Contingent
Q) Untiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QO) student loans

Q) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

CQ) Debts to pension or profit-sharing plans, and other similar debts

(A other. Specify. CUST. DEBT/COLLECTIONS

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

a rrr

 

 

 

 

 

page 3 of 13
 

Debtor 1

Case 19-16817 Doc12 Filed 06/03/19 Page 26 of 43

NEBRA | OVERRETTA

SINGLETON

 

First Name Middle Name Last Name

Case number (known) 19 - 16817

ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim:
4 Last 4 digits of accountnumber_ 1 O 2 :
NAVIENT STUDENT LOANS 9 —_— = Sf 3 11,283.4q
Nonpriority Creditor’s Name
When was the debt incurred? 03/19/1999
123 S JUSTISON STREET we " ——_—
Number Street
hi fil im is: th .
WILMINGTON DE 19801 As of the date you file, the claim is: Check all that apply
City State ZIP Code C) contingent
Q) Unliquidated
Who incurred the debt? Check one. | Disputed
Vi Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
CQ) Debtor 1 and Debtor 2 only wt Student loans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
(J Check if this claim is for a community debt you did not report as priority claims
QO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
wi No
Q) Yes
5 | igi 69 3 4
T - MOBILE Last 4 digits of accountnumber 6 9 3 1. $___ 270.00
Nonpriority Creditors Name
When was the debt incurred? 05/20/2005
PO BOX 742596 ————
wunber Street As of the date you file, the claim is: Check all that app!
, : al .
CINANNATI OH 45274 ¥ id
City State ZIP Code ( Contingent
; Unliquidated
Who incurred the debt? Check one. vf Disputed
V Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 7 and Debtor 2 only O Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims .
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. Specify BUS. DEBT/COLLECTIONS
wh No
QO) Yes
le_| ¢ 499.95.
ADP LLC Last 4 digits of accountnumber 8 8 9 6

Official Form 106E/F

 

Nonpniority Creditors Name

PO BOX 12513; 1851 N. RESLER DRIVE

 

Number Street

EL PASO TX 79912

 

City State ZIP Code

Who incurred the debt? Check one.

VW Debtor 1 only

CD Debtor 2 only

C Debtor 4 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

@ No
Q) Yes

Schedule E/F: Creditors Who Have Unsecured Claims

03/29/1999

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O Contingent
CD unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C) student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
QO) Debts to pension or profit-sharing plans, and other simitar debts

u Other. Specify BUS DEBT

page4 of 13

 

 
 

Debtor 1

Case 19-16817 Doc12 Filed 06/03/19 Page 27 of 43

NEBRA OVERRETTA SINGLETON

First Name Middle Name Last Name

Case number (it known) 19 - 16817

pare: Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

Total claim

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

4.7 inp! Last 4 digits of accountnumber U N K N
Catherine's g aA s___ 49.04
Nonpricrity Creditors Name

When was the debt incurred? 04/20/2019
PO Box 182789
Number Street
As of the date file, the claim is: Check ail that apply.
Columbus OH 43218 date you eek all that apply
City State ZIP Code Q) Contingent
OQ Unliquidated
Who incurred the debt? Check one. A Disputed
Yi Debtor 1 only
CL) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only CJ student loans
C1 Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. Specify_ CONSuMer credit card
wf No
C) Yes

+8) 7 8977 5
CapitolOne Bank Credit Card Last 4 digits of accountnumber 8 9 7 7 $_ 2,256.08
Nonpriority Creditors Name

. . When was the debt incurred? 09/18/2018
15000 Capitol One Drive
Number Street As of the date you file, the claim is: Check all that appt
. e ile, im is: Check all that apply.
Richmond VA 23238 y pe
City State ZIP Code QO) contingent
O) unliquidated
Who incurred the debt? Check one. yf Disputed
U Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 1 and Debtor 2 only OQ) Student toans
C1 Atleast one of the debtors and anather Q Obligations arising out of a separation agreement or divorce that
O) Check if this claim is fora community debt you did not report as priority claims .
C) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify_ consumer credit card
| No
CQ) Yes

4.9} 309 3 3 451.73
CapitolOne Bank Checking Account Last 4 digits of account number _4 3 9 _3.

Nonpriority Creditors Name
. . When was the debt incurred? 10/30/2016
15000 Capitol One Drive —_
Number Street As of the date you file, the claim is: Check all that appl
. e ' im is: Check all that a .
Richmond VA 23238 ¥ pry
City State ZIP Code O) Contingent
LJ Unliquidatea
Who incurred the debt? Check one. U Disputed
VU debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only 2 Student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
O) Check if this claim is fora community debt you did not report as Priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? VU other. specity CHARGE OFF
a No
OC) Yes

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

pageo_ of 13,

 
Debtor 1

Case 19-16817 Doc12 Filed 06/03/19 Page 28 of 43

NEBRA OVERRETTA SINGLETON

First Name Middle Name Last Name

Case number (i known), 19 - 16817

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. _ Total claim —
10 igits of 0 1 4 3
CASHNET USA Last 4 digits of account number U_ a & 9 $ 292 14
Nonpriority Creditors Name
When was the debt incurred?
175 W. JACKSON BLVD, STE 100
Numb Street
CHICAGO ree IL 60604 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO Contingent
Unliquidated
QO
Who incurred the debt? Check one. | Disputed
| Debtor 1 only
OQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only OC) Student ioans
At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims .
Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? J other. Specity CONSUMER DEBT
WZ No
O) Yes
44 | iat 5 2 9 3 00
‘ 24 HOURFITNESS Last 4 digits of accountnumber 9 2 9 3) $ 15.
Nonpriority Creditors Name
When was the debt incurred? 01/23/2019
MEMBER SERVICES; P O BOX 2689 oo
Number Street As of the date you file, the claim is: Check all that appl
s : a apply.
CARLSBAD CA 92018 y pey
City State ZIP Code C) contingent
QO Unliquidated
Who incurred the debt? Check one. Wy, Disputed
U Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only QO) Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
() Check if this claim is fora community debt you did not report as Priority claims .
LJ Debis to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf other. specity CONSUMER DEBT
a No
C) Yes
6 3 7,275.35
MILITARY STAR CARD Last 4 digits of account number 8 6 oO 5
Nonpriority Creditors Name
When was the debt incurred? 08/22/2018
P O BOX 740890 —_—
eee IRE As of the date you file, the claim is: Check all that app!
ile, is: Check all that apply.
CINCINNATI OH 45274 you pey
City State ZIP Code QO) contingent
; ) Unliquidated
Who incurred the debt? Check one. | Disputed
| Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only C2 Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as Priority claims a
Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? U Other. Specify CONSUMER DEBT
J No
QO) Yes
Official Form 106E/E Schedule E/F: Creditors Who Have Unsecured Claims page6_ of 13

8 aaa atm aaa

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 29 of 43

OVERRETTA SINGLETON

Middle Name Last Name

NEBRA

First Name

Debtor 1

Case number (if known) 19 - 16817

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
13 Last 4 digits of account number 4 2 4 6
AMERICAN HONDA FINANICAL CORPORATION 9 _-— Fe 313,721.
Nonpriority Creditors Name i
Whe s the debt incurred? 06/20/2018
13856 BALLANTYNE CORP PLACE mwas the dentine ————
Number Street
i laim is: I .
CHAROLETTE NC 28277 As of the date you file, the claim is: Check all that apply
City State ZIP Code Q Contingent
; () unliquidated
Who incurred the debt? Check one. | Disputed
Yi Debtor 1 only
CO) Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 1 and Debtor 2 only OQ Student loans
U1 Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other Specity BUSINESS DEBT
wi No
OQ) Yes
14 | igi 3229 6,705.6
VA EMPLOYMENT COMMISSION Last 4 digits of accountnumber 3 2 2 9 $ 05.60
Nonpriority Creditors Name
When was the debt incurred? 11/30/2017
P O BOX 27592
Number Street As of the date you file, the claim is: Check all that appl
RICHMOND VA 23261 yous PPy:
City State ZIP Code O) Contingent
QC) unliquidated
Who incurred the debt? Check one. | Disputed
a Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only ©) Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims .
C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specity FILING FEE
| No
O) Yes
[15 | _ 5 700.00
ST OF MARYLAND TAXATION AND ASSESSMENT #84 digits of account number _O 0 8 5
Nonpriority Creditors Name
When was the debt incurred? 04/15/2018
301 W. PRESTON STREET wasune dentine ———
eet et As of the date you file, the claim is: Check all that appl
u . : ck all that a .
BALTIMORE MD 21201 y pry
City State ZIP Code ) Contingent
, Q Unliquidated
Who incurred the debt? Check one. 4 Disputed
U Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only OC) Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims _
C) Debis to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? i other. specify SMALL BUS FILING FEE
a No
C) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page? of 13

A a aS rm amma

 
Debtor 1

Case 19-16817 Doc12 Filed 06/03/19 Page 30 of 43

OVERRETTA

Middle Name

NEBRA

First Name Last Name

SINGLETON

Case number (known) 19 - 16817

 

Ee Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
7 Last 4 digits of accountnumber 4 4 3 5 :
VIRGINIA DEPARTMENT OF TAXATION 9 —_- Se YS $ 72.10
Nonpriority Creditors Name :
Wh th ; 2 11/30/2017
OFFICE OF CUSTOMER SERVICE, BOX 1115 enwas the debt incurred? =
Number Street
A file, im is: k all ly.
RICHMOND VA 23218 s of the date you file, the claim is: Check all that apply
City State ZIP Code (J Contingent
Q2 Untiquidated
Who incurred the debt? Check one. yf Disputed
YW Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only O Student loans
Cd Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
QO Check if this claim is for a community debt you did not report as priority claims -
CD Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? ff other. Specity SMALL BUSINESS EXPENSE
Af No
C) Yes
18 | . fo:
NAVIENT STUDENT LOANS Last 4 digits ofaccountnumber 7 O 7 $1 970.1 8
Nonpriority Creditors Name
When was the debt incurred? 05/20/2009
123 S. JUSTISON STREET TO
Number Street As of the date you file, the claim is: Check all that app!
WILMINGTON DE 19801 vues pe
City State ZIP Code QO) Contingent
Q) unliquidated
Who incurred the debt? Check one. | Disputed
UV Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
UI Debtor 1 and Debtor 2 only wf Student loans
C1 Atleast one of the debtors and another oO Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as Priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C} Other. Specify
| No
C] Yes
{19 | 379.99

 

 

Official Form 106E/F

GODADDY.COM, LLC

 

Nonpriority Creditors Name

14455 NORHT HAYDEN ROAD, STE 2019

 

Number Street

SCOTTSDALE AZ 85260

 

City State ZIP Code

Who incurred the debt? Check one.

UW Debtor 1 only

CO} Debtor 2 only

O) Debtor 1 and Debtor 2 only

QC Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

W No

QC) Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of accountnumber 9 3 7 3
06/22/2019

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

ma Contingent
QO Unliquidated
UM Disputed

Type of NONPRIORITY unsecured claim:

C1 Student loans

} Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts

Wi other. Specify BUSINESS EXPENSE

page 8 of 13

 

 
Debtor 1

Case 19-16817 Doc12 Filed 06/03/19 Page 31 of 43

NEBRA OVERRETTA SINGLETON

First Name Middle Name Last Name

Case number (it known) 19 - 16817

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
20 Last 4 digits of it be
USAA FEDERAL SAVINGS BANK ast 4 digits ofaccount number __ $ 0.00
Nonpriority Creditors Name :
Wh debt i ?
P O BOX 47504 en was the debt incurred
Numbei t
SAN ANTONI O T™ As of the date you file, the claim is: Check all that apply.
City State ZIP Code C) Contingent
Q Unliquidated
Who incurred the debt? Check one. wa Disputed
7 | Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
U) Debtor 1 and Debtor 2 only © Student loans
C1 Atleast one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf other. specify ACCT CLOSED/PD OFF
I No
i C) Yes
21 | ' UNK
NORTHAMPTON APARTMENTS Last 4 digits of accountnumber UN Ko $ 0.00
Nonpriority Creditors Name
When was the debt incurred?
12304 BALTIMORE AVE, STE E
i As of the date you file, the claim is: Check ail that appl
’ : jat apply.
BELTSVILLE MD 20705 y oe apply
Cy State ZIP Code OC) contingent
Q Unliquidated
Who incurred the debt? Check one. Ww Disputed
V Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only ©) Student toans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as Priority claims .
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WM Other. Specity_ PAID OFF/ACCT CLOSED
Wf No
QO) Yes
[22 | UNK 30.00
: SYNCB/CHEVRON Last 4 digits of accountnumber U N Ko
Nonpriority Creditors Name
When was the debt incurred?
P O BOX 965015
Number Street As of the date you file, the claim is: Check all that app!
‘ im is: al .
ORLANDO FL 32896 you ° eee anak BPP
City State ZIP Code (2 Contingent
Q Unliquidated
Who incurred the debt? Check one. UW Disputed
UV Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O) student loans
At least one of the debtors and another QO Obtigations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as Priority claims
L) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WU other. Specify ACCT CLOSED/PD OFF
Wi No
O Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 9 of 13

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 32 of 43

Debtor 1

 

 

 

 

First Name Middle Name Last Name

Case number {if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

‘Total claim

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
23 Last 4 digits of account number 3.5 4 8
LEGAL ZOOM, LLC +See 3 249.00
Nonpriority Creditors Name
When was the debt incurred? 07/15/2017
9900 SPECTRUM DRIVE ooo
Number Street
As of the date you file, the claim is: Check all that apply.
AUSTIN TX 78719 ¥ py
City State ZIP Code Q Contingent
OQ) Unliquidated
Who incurred the debt? Check one. | Disputed
Vi Debtor 1 only
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only OQ] Student loans
Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
U) Check if this claim is fora community debt you did not report as priority claims
CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Mf other. Specity BUSINESS EXPENSE
wf No
UL] Yes
L_| Last 4 digits of account number ___ _ $
Nonpriority Creditors Name
When was the debt incurred?
Numb: Street
umber wee As of the date you file, the claim is: Check all that apply.
City State ZIP Code (2 Contingent
QO Unliquidated
Who incurred the debt? Check one. OQ bisputed
C2 Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only OQ) Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is fora community debt you did not report as priority claims .
OQ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? CJ Other. Specify
OQ) No
Ql Yes
|_| - s
Last 4 digits of account number ___ Le
Nonpriority Creditors Name
When was the debt incurred?
Number Street - ar
As of the date you file, the claim is: Check all that apply.
City State ZIP Code contingent
() unliquidated
Who incurred the debt? Check one. O Disputed
QC) Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only QO] Student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as priority claims a
U2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
LI No
QC) Yes

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 10 of 13,

 
Case 19-16817 Doc12 Filed 06/03/19 Page 33 of 43
Debtor1 NEBRA = OVERRETTA SINGLETON

First Name Middle Name Last Name

Case number (i known), 19 - 16817

ee List Others to Be Notified About a Debt That You Already Listed

_ 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

\ example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. if you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

ATLANTIC CREDIT AND FINANCE, INC

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

Name

P O BOX 2001 Line 4.2 of (Check one): QO Part 1: Creditors with Priority Unsecured Claims

Number Street WW Part 2: Creditors with Nonpriority Unsecured Claims

igi 143 7

WARREN MI 48090 Last 4 digits of accountnumber_ | 4 39 f/f

City State ZIP Code

CREDIT CONTROL, LLC On which entry in Part 4 or Part 2 did you list the original creditor?

Name

5757 PHANTOM DRIVE Line 4.3 of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims

Number Street M Part 2: Creditors with Nonpriority Unsecured
Claims

HAZELWOOD MO 63042 Last 4 digits of account number 0 0 O 1

City State ZIP Code

CREDIT COLLECTION SERVICES On which entry in Part 1 or Part 2 did you list the original creditor?

Name

PAYMENT PROCESSING SERVICES

Number Street

PO BOX 55128

 

Line_4.1_of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims

if Part 2: Creditors with Nonpriority Unsecured
Claims

 

 

NORWOOD MA ____02062 Last 4 digits of account number_1 5 4 6
City State ZIP Code

SOUTHWEST CREDIT On which entry in Part 4 or Part 2 did you list the original creditor?
Name

4120 INTERNATIONAL PKWY, STE 100

Number Street

 

CARROLLTON TX 75007

City State ZIP Code

NATIONAL ENTERPRISE SYSTEMS

 

Name

2479 EDISON BLVD

 

 

 

Line 4.3 of (Check one): OC) Part 1: Creditors with Priority Unsecured Claims
W Part 2: Creditors with Nonpriority Unsecured

Claims
Last 4 digits of account number _0. 4 _0 _0

On which entry in Part 4 or Part 2 did you list the original creditor?

Line 4.3 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

 

 

Number Street wa Part 2: Creditors with Nonpriority Unsecured
Claims
TWINSBURG OH 44087 Last 4 digits of account number_6 4 2 1
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
ALLTRAN FINANCIAL, LP Line 4.13 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street WM Part 2: Creditors with Nonpriority Unsecured
PO BOX 4043 Claims
CONCORD CA 94524 Last 4 digits of account number_4 2 4 6
City State ZIP Code
PENNCREDIT CORPORATION On which entry in Part 1 or Part 2 did you list the original creditor?

 

PO BOX 1259; DEPARTMENT 91047

 

Number Street

 

OAKS PA 19456

 

City State ZIP Code

Line 4.16 of (Check one): O Part 1: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _ 17 2 1 4

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

page 11 of 13.
Case 19-16817 Doc12 Filed 06/03/19 Page 34 of 43
Debtor 1 NEBRA OVERRETTA SINGLETON

First Name Middle Name Last Name

Case number (i known), 19 - 16817

 

| Part 3: | List Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 8. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
i example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
MIDLAND FUNDING, LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P O BOX 98872 Line 4.2 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street J Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of ac it numb
LAS VEGAS NV 89193 Ssh ENS OF account number — —— __ __
City State ZIP Code
NATIONAL RECOVERY OPERATIONS On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P O BOX 26055 Line 4.3 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street & Part 2: Creditors with Nonpriority Unsecured
Claims
MINNEAPOLIS MN 95426 Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street C} Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits ofaccountnumber—
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber—
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OC) Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
came On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street . . _.
QO Part 2: Creditors with Nonpriority Unsecured
Claims
City State ZIP Code Last 4 digits of account number ___ _

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

page12 of 13

 

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 35 of 43
pestor1 4 NEBRA OVERRETTA SINGLETON Case number irinamm 19 - 16817

First Name Middle Name Last Name

par: Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ 0.00
_ from Part 1 6b. Taxes and certain other debts you owe the
government 6b. 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $ 0.00
6e. Total. Add lines 6a through 6d. 6e.
$ 0.00
Total claim
Total claims 6f. Student loans 6F. $ 13,239.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0
claims 6g. se C00
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. Gi. +g 35,719.91
6j. Total. Add lines 6f through 6i. 6j. 5 48,958.91

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 13 of 13

 

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 36 of 43

Fill in this information to identify your case:

pebtor +4 NEBRA — OVERRETTA SINGLETON

First Name Middle Name Last Name

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

19 - 16817
Giese eet O) Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
C1 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
P| Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
24) AMERICAN HONDA FINANCE CORPORATION LEASED VEHICLE. REPOSSED 2018.
Name ORIGINAL AMOUNT: $31,161.00
13856 BALLANTYNE CORPORATION COLLECTIONS DUE AMOUNT: $13,721.73
umber treet
CHARLOTTE NC 28277
City State ZIP Code
22 METROPOLIS CONDOMINUM ASSOCIATION HOA FEE: TBD
Name
4307 GALLATIN STREET
Number Street
HYATTSVILLE MD 20781
City State ZIP Code
2.3
J BLACKSTONE MANAGEMENT FUTURE HOA FEE. AMOUNT: TO BE DETERMINED
ame
P O BOX 98091
Number Street
PHOENIX AZ 85038
. City State ZIP Code
*4' METROPOLIS CONDOMINUM ASSOCIATION CHARLES COUNTY CIR COURT CASE FILE 5/2018
Name CASE #D-042-CV-18-002825
2307 GALLATIN STREET FILED BY ATTN WETCHEL L. LAWRENCE
HYATTSVILLE MD 20781 CURRENTLY PENDING - PASS DUE HOA
City State ZIP Code
25:
~ Name
Number Street
City State ZIP Code
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of O1

EEE EIIESS__” Sn OLcchOnnochOQ,h LLL

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 37 of 43

Fill in this information to identify your case:

Debtor 1 NEBRA OVERRETTA SINGLETON

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number 19 - 16817

(If known)

 

L) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

4. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

C2 No
Yi Yes

_ 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
: Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No. Go to line 3.
UI Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

LJ No

Q) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

- 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check ail schedules that apply:

 

 

 

3.1] THE JOSEPH MANAGEMENT CONSULTING GROUP LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= WM Schedule D, line 2.8
304A DR ANDREWS WAY W schedule E/F, line 4.13_
Number Street wf Schedule G, line 2.1
INDIAN HEAD MARYLAND 20640
City , State ZIP Code
3.2
() Schedule D, line
Name —__
() Schedule E/F, line
Number Street Q) Schedule G, line
City we ee en NG ine ee IP CODE
3.3
Q) Schedule D, line
Name
C} Schedule E/F, line
Number Street C) Schedule G, line
Official Form 106H Schedule H: Your Codebtors page 1 of 1.

 
so Case 19-16817 Doc12 Filed 06/03/19 Page 38 of 43

SRR CR Uncolmurlielem ome (Til Aa Zeta oe

Debtor1  NEBRA OVERRETTA SINGLETON

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number _19 - 16817 Check if this is:

(If known)

 

 

CJ An amended filing

Oa supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM / DD? YYYY

 

Schedule I: Your Income

12/15

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional Pages, write your name and case number (if known). Answer every question.

ETE vescrive Employment

1. Fill in your employment
information. Debtor 1

Debtor 2 or non-filing spouse

 

If you have more than one job,

attach a separate page with
information about additional Employment status 4 Employed
employers. CO Not employed

Include part-time, seasonal, or
self-employed work.

Occupation ARMY RESERVIST
Occupation may include student
or homemaker, if it applies.

Employer’s name US ARMY RESERVES

Employer’s address 1250 ANNAPOLIS ROAD

() Employed
C1 Not employed

 

Number Street

(200TH MIL CMD)

Number Street

 

 

FORTMEADE MD 20775

 

City State ZIP Code

How long employed there? 30YRS

EE cv Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

City State ZIP Code

30YRS

For Debtor 2 or
non-filing spouse

 

5.
+ $

 

For Debtor 1
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. 984.24
$__Yoe.ce
3. Estimate and list monthly overtime pay. 3. +§ 0.00
4. Calculate gross income. Add line 2 + line 3. 4. $. 984.24

 

 

 

 

 

Official Form 106! Schedule I: Your Income

page 1

 

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 39 of 43

 

 

Debtor 4 NEBRA OVERRETTA SINGLETON Case number (known, 19 - 16817
First Name Middle Name Last Name
For Debtor 4 For Debtor 2 or
nmriumnmnne ON-filing spouse
Copy line 4 Mere... ccccee see sssssssesecsescsscsecserseseucsstsussesecssesnesavesnesnetess ->4 § 984.24 $

_ 5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a. § 269.64 $
5b. Mandatory contributions for retirement plans 5b. § $.
5c. Voluntary contributions for retirement plans 5c. § $
5d. Required repayments of retirement fund loans Sd. §$ $
5e. Insurance Se. $ 29.00 $
5f. Domestic support obligations 5f. $. $
5g. Union dues 5g. § $
5h. Other deductions. Specify: 5h. +$ + $
_ 6. Add the payroll deductions. Add lines 5a + 5b+ 5c + 5d+S5e+5f+5g+5h. 6 § 298.64 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 $ 685.60 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total $ 0.00 5

monthly net income. 8a. :
8b. Interest and dividends 8b. ¢ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $

settlement, and property settlement. 8c. -
8d. Unemployment compensation 8d. §$ 0.00 $
8e. Social Security 8e. § 0.00 $
8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify, FOOD STAMPS sf 6 S$. 107.00 $
8g. Pension or retirement income 8g. § 0.00 $
8h. Other monthly income. Specify: ENERGY ASSISTANCE 8h. +3 221.20 +$

_ 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9 | $ 328.20 $
10. Calculate monthly income. Add line 7 + line 9. 1.212.4 _ 1
__ Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. s__1212.44)4 § =f 212.44

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

Specify: FOOD STAMPS W.+ $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
__ Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 12. s__ 1,212.44

Combined
: monthly income
_ 13.Do you expect an increase or decrease within the year after you file this form?

WL No.
Yes. Explain: {I AM HOPEFUL TO REGAIN VIABLE WAGES/INCOME.

 

 

 

 

Official Form 1061 Schedule I: Your Income page 2

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 40 of 43

Fill in this information to identify your case:

 

Debtor1 NEBRA OVERRETTA SINGLETON

First Name Middle Name Last Name Check if this is:

 

Debtor 2
(Spouse, ff filing) First Name Middle Name Last Name

 

LJ An amended filing

CJ A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of Maryland expenses as of the following date:

Case number 19 - 16817

(If known)

 

MM/DD/YYYY

 

Official Form 106J
Schedule J: Your Expenses 12445

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ra Describe Your Household

1. Is this a joint case?

 

W No. Gotoline 2.
C) Yes. Does Debtor 2 live in a separate household?

O) No
L) Yes. Debtor 2 must file Official Form 106U-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

2. Do you have dependents? W No .
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Q) Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent............. eee
, OQ) No
Do not state the dependents gQ
names. Yes
C) No
OC) Yes
CQ) No
OQ) Yes
CL) No
C) Yes
C) No
OC) Yes
3. Do your expenses include WH No

expenses of people other than Oo
yourself and your dependents? Yes

 

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule f: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and , 1 7 4 43
any rent for the ground or lot. 4. $ _—__—

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues Ad. $ 199.75

Official Form 106J Schedule J: Your Expenses page 1

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 41 of 43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor!  NEBRA OVERRETTA SINGLETON Case number (inom 19 - 16817
First Name Middle Name Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00
6. Utilities:
6a. Electricity, heat, natural gas 6a. $ 220.21
6b. Water, sewer, garbage collection 6b. $ 70.10
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. = § 272.00
6d. Other. Specify: 6d. §
7. Food and housekeeping supplies 7. $ 107.00
8. Childcare and children’s education costs 8. $
9. Clothing, laundry, and dry cleaning 9. $
10. Personal care products and services 10. $
11. Medical and dental expenses 1. §
12. Transportation. Include gas, maintenance, bus or train fare. $
Do not include car payments. 12. a
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $
14. Charitable contributions and religious donations 14. $
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. §$
15b. Health insurance 15b.  §
15c. Vehicle insurance 15c. $ 152.00
15d. Other insurance. Specify: 15d.  §$
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 1. «= §.,
17. Installment or lease payments:
17a. Car payments for Vehicle 4 17a. § 617.57
17b. Car payments for Vehicle 2 17b.  §$
17c, Other. Specify: 17. §
17d. Other. Specify: 17d.
18 Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your income (Official Form 106)). 18.
19. Other payments you make to support others who do not live with you.
Specify: 19.

 

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

20a. Mortgages on other property 20a.
20b. Real estate taxes 20b.
20c. Property, homeowner's, or renter’s insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or condominium dues 20e.

AMT

Official Form 106J Schedule J: Your Expenses

 

 

 
Case 19-16817 Doc12 Filed 06/03/19 Page 42 of 43

 

 

Debtor 1 NEBRA OVERRETTA SINGLETON Case number (if known) 19 - 16817
First Name Middle Name Last Name
21. Other. Specify: 21. +

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a. g 3,356.06 |
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. : $ 0.00 |
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. | $ 3,356.06 |

23. Calculate your monthly net income.
$ 1,212.44

 

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.
23b. Copy your monthly expenses from line 22c above. 23b.  _¢ 3,356.06
23¢c. Subtract your monthly expenses from your monthly income.
$ -2,143.62
The result is your monthly net income. 23e.

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
UL) No.

ves. Explain here: Yes. While | have been without primary employment/subcontract wages since 10/2017, lam
going to change career fields and | will hopefully obtain wages by that means.

 

 

 

 

 

 

 

Official Form 106J Schedule J: Your Expenses page 3

 

 
 

Case 19-16817 Doc12 Filed 06/03/19 Page 43 of 43

Fill in this information to identify your case:

Debtor 1 NEBRA OVERRETTA SINGLETON

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number 19 - 16817
(if known)

Q) Check if this is an

 

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

7 No

U Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

«fyi [Alebr «

Signature of Debtor 1 Signature of Debtor 2

Pate OS [20/20 (4 Date MM/ DD / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 

 
